—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 5, 1995, convicting defendant, upon his pleas of guilty, of robbery in the second degree and attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 5 years and IV2 to 3 years, respectively, unanimously affirmed.
The court properly denied, with leave to renew, that branch of defendant’s suppression motion that sought to suppress statements and identification testimony as fruit of an unlawful arrest (Dunaway v New York, 442 US 200). Defendant’s failure to avail himself of the opportunity to cure the pleading defect cited by the court or protest the court’s ruling in any way, coupled with his guilty plea entered shortly thereafter and before the Huntley and Wade hearings ordered by the court could be held, establishes defendant’s abandonment of this issue (see, People v Rodriguez, 50 NY2d 553, 557; see also, People v Russell, 71 NY2d 1016). In any event, we find that defendant was provided with sufficient information about the predicate for his arrest to require him to address such predicate (see, People v Toxey, 220 AD2d 204, Iv denied 88 NY2d 855). Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.